Citation Nr: 0819510	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).


FINDING OF FACT

The veteran's hypertension has been attributed to his 
service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised in order to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  The record reflects 
that the RO has not provided the veteran with notice of the 
revised regulations described above because the case was 
transferred to the Board prior to the change in regulation.  
Nevertheless, the Board is granting the veteran's claim, 
based on the old regulation, in effect at the time of the 
claim and rating decision; thus, the Board's failure to 
remand the matter to the agency of original jurisdiction for 
the purpose of notifying the veteran of the new regulation 
results in harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran was diagnosed with diabetes in 1994 and 
hypertension in 2001.  The veteran contends that his 
hypertension is secondary to his service-connected diabetes.  

A July 2002 VA examination record reports the examiner's 
opinion that it was "likely that the hypertension is not 
related to [the veteran's] diabetes."  The examiner added 
that diabetes can exacerbate hypertension but did not offer 
an opinion as to whether the veteran's hypertension was 
exacerbated by his diabetes. 

In August 2003, a private physician submitted a letter.  See 
August 2003 Watson letter.  The physician reported that, 
"due to the complex nature of hypertension," the veteran's 
hypertension could "not be conclusively proven to be related 
to his diabetes."  He emphasized that the veteran's 
hypertension onset after the veteran's diabetes, however.  

In February 2008, the Board received an opinion from a 
nephrologist as to whether the veteran's hypertension was 
secondary to the service-connected diabetes.  See February 
2008 VHA opinion.  The nephrologist reported that there are 
two basic physiologic mechanisms by which diabetes (and 
complications thereof) can directly cause hypertension:  
volume expansion and increased arterial stiffness.  The 
nephrologist explained that "patients with diabetes have 
increased vascular stiffness, which is thought to be a 
consequence of increased protein glycation and, at a later 
stage, atheromatous disease," and stated that the reduction 
in arterial distensibility, which is seen with both impaired 
glucose tolerance and overt diabetes, can contribute to the 
rise in systolic pressure."  In applying medical principles 
to the case, the nephrologist noted that the veteran had 
macrovascular complications of diabetes and stated that the 
"presence of atheromatous disease is strong evidence that 
the appellant likely has vascular stiffness which contributes 
to rise in systolic pressure."  The nephrologist added that 
"in summary, it is more likely that the appellant's 
hypertension was caused or aggravated by his service-
connected diabetes."  

The Board finds that service connection is warranted for 
hypertension, as secondary to the veteran's service connected 
diabetes.  Although the evidence contains a negative nexus 
opinion and an opinion that the conditions cannot be related 
with certainty, the record also contains a nephrologist's 
opinion, based on medical principle and a review of the 
evidence, that the conditions are related.  The Board finds 
the nephrologist's opinion highly probative, and based on the 
opinion and giving the benefit of the doubt to the veteran, 
finds that the evidence is, at a minimum, in equipoise as to 
whether the veteran's hypertension is secondary to the 
service connected diabetes.  In such circumstances, the 
benefit of the doubt goes to the veteran; consequently, 
service connection is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


